 
Exhibit 10.2


Second Amendment to the
 
Indiana Bank and Trust Company
 
Director Deferred Fee Agreement
 
Dated November 22, 2005, as Amended
 
for
 
Harold Force
 
THIS SECOND AMENDMENT is adopted this 27th day of April, 2010, effective as of
January 1, 2010, by and between Indiana Bank and Trust Company (formerly
HomeFederal Bank), a state-chartered bank located in Columbus, Indiana (the
“Bank”), and Harold Force (the “Director”).
 
The Bank and the Director executed the DIRECTOR DEFERRED FEE AGREEMENT on
November 22, 2005 effective as of January 1, 2006, and executed a First
Amendment thereto dated July 24, 2007 also effective as of January 1, 2006 (the
“Agreement”).
 
The undersigned hereby amend the Agreement for the purpose of changing the
interest rate credited on balances held under the Agreement.  Therefore, the
following changes shall be made:
 
Effective as of January 1, 2010, Section 1.7 shall be amended to read as
follows:
 
 
1.7
“Distribution Period Crediting Rate” means the annual interest rate payable on a
Single Premium Immediate Annuity providing for a 15-year term certain, as quoted
on the date of commencement of benefit payments by Cincinnati Life Insurance
Company or another comparable insurance company selected by the Board.

 
Effective as of January 1, 2010, Section 1.13 shall be amended to read as
follows:
 
 
1.13
“Pre-Distribution Period Crediting Rate” shall mean the annual interest rate
payable on a Single Premium Immediate Annuity providing for a 15-year term
certain, as quoted on the first business day in January of each year by
Cincinnati Life Insurance Company or another comparable insurance company
selected by the Board, such rate to apply for the entire calendar year in which
it is set until the commencement of benefits.

 
IN WITNESS OF THE ABOVE, the Bank and the Director hereby consent to this Second
Amendment.
 
Director:
 
Indiana Bank and Trust Company
       
/s/ Harold Force
 
By:
/s/ John K. Keach, Jr.
Harold Force
 
Title:
CEO/Chairman


 
 

--------------------------------------------------------------------------------

 
